NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   16-DEC-2022
                                                   08:02 AM
                                                   Dkt. 143 SO


                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI‘I


          THE ESTATE OF SAMUEL MALANAO BLANCAFLOR, Deceased.


          APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                           (P. NO. 15-1-0214)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Wadsworth and McCullen, JJ.)

             Petitioners-Appellants Rico A. Blancaflor, Gia B.

Ramos (Gia), Jaime A. Blancaflor, Edgardo A. Blancaflor, and

Mamerto A. Blancaflor (collectively Objectors) appeal from the

Circuit Court of the Second Circuit's (probate court) amended

judgment and several other decisions. 1


      1  The Honorable Peter T. Cahill presided.   Objectors appeal from the
following:

             (1) The November 26, 2016 Findings of Fact, Conclusions of
                 Law Regarding Decedent's Domicile in Hawai‘i;

                                                        (continued . . .)
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            In 2014, Decedent Samuel Malanao Blancaflor (Decedent)

executed a trust (2014 Trust) and pourover will (2014 Will).

The 2014 Trust divided Decedent's estate among five of his eight

children; named his daughter, Sonia B. Taimanao (Sonia), as

successor trustee; and specifically stated that he "has

purposefully left out children, Mert A. Blancaflor, Gia B. Ramos

and James A. Blancaflor."       About a year later, Decedent's

sibling, Nida Temperante (Nida) witnessed Decedent sign a note

(Note) purporting to revoke his 2014 Will while in his hospital

bed in the Philippines.

            Following Decedent's death, Sonia filed for formal

determination of testacy, which Objectors opposed.            Ultimately,



(. . . continued)

            (2) The July 5, 2017 Court's Findings of Fact, Conclusions
                of Law Regarding Decedent's Last Will and Testament
                (Will Findings and Conclusions);

            (3) The July 10, 2017 Judgment on Court's Findings of Fact,
                Conclusions of Law Regarding Decedent's Last Will and
                Testament[,] Order Filed July 5, 2017;

            (4) The July 14, 2017 Amended Judgment on Court's Findings
                of Fact, Conclusions of Law Regarding Decedent's Last
                Will and Testament[,] Order Filed July 5, 2017;

            (5) The August 29, 2017 Order Denying Petitioners/
                Objectors' Non-Hearing Motion to (1) Alter or Amend the
                Amended Judgment Filed on July 14, 2017[,] (2) Certify
                for Appeal the Findings of Facts, Conclusions of Law
                Regarding Decedent's Domicile in Hawaii, Filed
                November 21, 2016; and

            (6) The September 7, 2017 Order Denying Petitioners/
                Objectors' Non-Hearing Motion for Reconsideration of
                Court's Findings of Fact, Conclusions of Law Regarding
                Decedent's Last Will and Testament Filed July 5, 2017
                (Filed July 12, 2017).

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


the probate court determined that the Note was not a will and

did not revoke the 2014 Will.    On appeal, Objectors raise two

points of error, and challenge several findings of fact (FOF)

and conclusions of law (COL).

          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the issues raised and the arguments advanced, we resolve the

points of error and arguments as discussed below, and affirm.

          (1) In their first point of error, Objectors contend

that the probate court abused its discretion by refusing "to

postpone the evidentiary hearing on the revocation note, despite

a change of counsel shortly before the scheduled date, while

discovery, including depositions, remained pending."      Objectors

argue that the refusal to continue the evidentiary hearing

resulted in the loss of testimony by Decedent's brother, Eliseo

Blancaflor (Eliseo), which was highly prejudicial to Objectors.

          In State v. Williander, the Hawai‘i Supreme Court held

"the relevant factors to consider in evaluating whether a motion

for continuance should be granted are: (1) whether counsel

exercised due diligence in seeking to obtain the attendance of

the witness; and (2) whether the witness provides relevant and

material testimony that benefits the defendant."      142 Hawai‘i

155, 163-64, 415 P.3d 897, 905-06 (2018).     See also State v.



                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


Villiarimo, 132 Hawai‘i 209, 223, 320 P.3d 874, 888 (2014)

(Nakayama, J., concurring) (explaining that the Hawai‘i Supreme

Court has used due diligence and materiality factors to

determine whether the trial court abused its discretion in

denying a motion to continue to obtain testimony of a witness).

          A trial court's decision to grant or deny a motion to

continue is reviewed for an abuse of discretion.      Onaka v.

Onaka, 112 Hawai‘i 374, 378, 146 P.3d 89, 93 (2006); see Amfac,

Inc. v. Waikiki Beachcomber Inv. Co., 74 Haw. 85, 114, 839 P.2d

10, 26 (1992) (noting abuse of discretion occurs if the trial

court has "clearly exceeded the bounds of reason or disregarded

rules or principles of law or practice to the substantial

detriment of a party litigant"); Ek v. Boggs, 102 Hawai‘i 289,

294-95, 75 P.3d 1180, 1185-86 (2003) ("Furthermore, the burden

of establishing abuse of discretion is on appellant, and a

strong showing is required to establish it.") (citation,

internal quotation marks, and brackets omitted).

          Here, the March 28, 2017 motion to continue merely

stated that "Objectors respectfully request a continuance of the

evidentiary hearing to depose the following individuals in the

Philippines and Hawaii: . . . Eliseo Malanao Blancaflor . . . ."

The declaration and exhibits attached to the March 28, 2017

motion did not provide an offer as to Eliseo's expected


                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


testimony or its relevancy, or efforts to obtain his testimony.

And the Objectors presented no additional arguments or

information during the March 31, 2017 hearing on their motion to

continue.

            In a previous motion to continue, filed nearly a year

earlier in April 2016, Objectors requested a continuance stating

that "key witnesses are unable to fly to Maui to testify at the

Evidentiary Hearing" and listing Eliseo among others.      The April

2016 motion explained that Eliseo, "the brother of the Decedent

and an attorney in the Philippines, is unable to fly to Maui and

testify at the Evidentiary Hearing due to health issues."       This

motion did not indicate the substance or relevancy of Eliseo's

expected testimony.

            In a December 12, 2015 "Attestation letter," Nida

stated that on May 7, 2015, Decedent had her look for the Note,

and "Manong Ely who was with Manong Sammy earlier during the day

went home already for he did not want to be caught by night

fall."   Nida further stated, "As I read what was written on the

piece of paper Manong Sammy said to me 'Anyway that will be

formalized by Eli.'"

            Notably, this letter was not provided with Objectors'

March 28, 2017 motion to continue, and did not establish that

Eliseo was present when the Note was drafted or that Eliseo

could testify about whether Decedent wrote material portions of

                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


the Note.   Considering Decedent's health predicament, strikingly

absent from Nida's letter is any mention of Eliseo formalizing

or attempting to formalize the Note between May 7, 2015 when

Nida first saw the Note in the hospital and July 2, 2015 when

Decedent flew to Guam escorted by his physician.      Instead,

Nida's letter shows that Objectors had over fifteen months to

preserve Eliseo's testimony or identify his expected testimony

to present to the probate court, but did not.

            In sum, Objectors did not support their March 28, 2017

motion by showing Eliseo would "provide[] relevant and material

testimony that benefits" them.    Williander, 142 Hawai‘i at 163,

415 P.3d at 905.   Objectors also did not provide information in

their March 28, 2017 motion to show that they "exercised due

diligence in seeking to obtain" Eliseo's attendance or to

preserve his testimony.   Id.   Without a proffer as to the

relevance and materiality of Eliseo's testimony and the efforts

made to obtain Eliseo's attendance or to preserve his testimony,

we cannot say the probate court abused its discretion in denying

Objectors' March 28, 2017 motion to continue.

            (2) In their second point of error, Objectors contend

that the probate court "erred in its decision regarding the

revocation Note," arguing that the court misinterpreted Hawaii

Revised Statutes (HRS) §§ 560:2-502, 560:2-503, and 560:2-507

(2006).

                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          In reviewing a will, appellate courts must determine

the intention of the testator from the words within the will.

Tr. Created Under the Will of Damon, 76 Hawai‘i 120, 127, 869

P.2d 1339, 1346 (1994).     Further, "a heightened level of proof

[is] applicable to the disavowment of a duly-executed legal

instrument."   In re Ishida-Waiakamilo Legacy Tr., 138 Hawai‘i 98,

104, 377 P.3d 39, 45 (App. 2016) (noting clear and convincing

evidence standard applies when trustor seeks equitable relief

"from the clear and unambiguous terms of a trust instrument on

the grounds of mistake of fact or law").

          (a) First, HRS § 560:2-502 sets forth the requirements

for a valid will:

          (a) Except as provided in subsection (b) and in sections
              560:2-503, 560:2-506, and 560:2-513, a will must be:

                (1) In writing;

                (2) Signed by the testator or in the testator's name
                    by some other individual in the testator's
                    conscious presence and by the testator's
                    direction; and

                (3) Signed by at least two individuals, each of whom
                    signed within a reasonable time after the
                    individual witnessed either the signing of the
                    will as described in paragraph (2) or the
                    testator's acknowledgment of that signature or
                    acknowledgement of the will.

          (b) A will that does not comply with subsection (a) is
              valid as a holographic will, whether or not witnessed,
              if the signature and material portions of the document
              are in the testator's handwriting.




                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          (c) Intent that the document constitute the testator's will
              can be established by extrinsic evidence, including, for
              holographic wills, portions of the document that are not
              in the testator's handwriting.

HRS § 560:2-502 (formatting altered).        Furthermore,

          To serve as a will, a holographic instrument must
          demonstrate that the testator had a testamentary intent and
          that intent must be clearly expressed in the handwritten
          portion. A holographic will, like any will, must manifest
          the testator's intent of making a last and final
          disposition of his or her property. A testamentary intent
          must accompany the performance of the statutory
          requirements for a holographic will, and this must be
          proven in a manner which conforms to applicable rules of
          evidence and procedure.

79 Am. Jur. 2d Wills § 604 (2022) (footnotes omitted).

          Here, although the Note was in writing and signed by

Decedent, Nida was the only witness to sign the Note.           Thus, the

Note did not meet the requirements of subsection (a) because it

was not "[s]igned by at least two individuals, each of whom

signed within a reasonable time after the individual witnessed .

. . the signing of the will . . . ."        HRS § 560:2-502(a).

          Turning to subsection (b), the evidence established

that the signature on the Note was in Decedent's handwriting.

However, there was no evidence establishing that Decedent

drafted the Note, and Sonia testified the body of the Note

"doesn't look like his writing."        Thus, the evidence supported

the probate court's determination that the Note did not meet the

requirements for a holographic will under subsection (b) because

there was no evidence that "material portions of the document

are in the testator's handwriting."        HRS § 560:2-502(b).


                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            Regarding subsection (c), Objectors state that

subsection "(c) does not immediately come into play, as 'intent'

is not mentioned in part (a) or part (b), but to some extent,

extrinsic evidence, by way of the testimony of Nida and Rustum

Temperante [(Rustum)] establishes the Decedent's intent."

Specifically, Objectors rely on statements by Nida and Rustum

that Decedent "told them that Eli was to formalize the Note --

but [Eliseo's] testimony was unavailable, as a result of the

court's refusal to continue the April 12, 2017 hearing - a

ruling that was highly prejudicial to [their] case."

            Again, Objectors provided no offer as to Eliseo's

expected testimony and their efforts to obtain or preserve his

testimony.    Testimony that Eliseo was to formalize the Note

could only be extrinsic evidence of intent if the testimony of

certain witnesses was found to be credible.     See generally HRS

§ 560:2-502(c); Black's Law Dictionary 732, 1778 (11th ed.

2019).    The probate court, however, found that "based upon all

the evidence including the credibility and demeanor of all

witnesses that [Decedent] did not intend to revoke his Will."

FOF 30.    See Tamashiro v. Control Specialist, Inc., 97 Hawai‘i

86, 92, 34 P.3d 16, 22 (2001) ("[T]he credibility of witnesses

and the weight to be given their testimony are within the

province of the trier of fact and, generally, will not be

disturbed on appeal.")    In addition, when asked if Decedent

                                  9
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


indicated what he intended to do, Nida responded, "No."           Thus,

the probate court did not misinterpret HRS § 560:2-502, and did

not err in concluding that Objectors failed to show by clear and

convincing evidence that Decedent intended to replace his 2014

Will.

          (b) Next, under HRS § 560:2-503, a document or writing

constitutes a will if there is clear and convincing evidence of

the decedent's intent:

          Although a document or writing added upon a document was
          not executed in compliance with [HRS §] 560:2-502, the
          document or writing is treated as if it had been executed
          in compliance with the section if the proponent of the
          document or writing establishes by clear and convincing
          evidence that the decedent intended the document or writing
          to constitute:

                (1)   The decedent's will;

                (2)   A partial or complete revocation of the will;

                (3)   An addition to or an alteration of the will; or

                (4)   A partial or complete revival of the decedent's
                      formerly revoked will or of a formerly revoked
                      portion of the will.

HRS § 560:2-503 (formatting altered); see Kekona v. Abastillas,

113 Hawai‘i 174, 180, 150 P.3d 823, 829 (2006) (clear and

convincing evidence "is that degree of proof which will produce

in the mind of the trier of fact a firm belief or conviction as

to the allegations sought to be established, and requires the

existence of a fact to be highly probable") (citation omitted).




                                   10
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            Nida testified that when she asked about the word

"intestate," Decedent said it meant "let the State decide[,]"

supporting Objectors' position that Decedent intended to revoke

his 2014 Will.    But, the probate court did not find this

testimony credible.    FOF 26.   Also, when asked if Decedent

indicated what he intended to do, Nida responded, "No."

            In contrast, the attorney who drafted Decedent's 2014

Will and the 2014 Trust, indicated that Decedent was careful and

deliberate in drafting his estate plan.     The attorney testified

that he remembers being pleasantly surprised at how intelligent

Decedent was and that Decedent "filled out his information sheet

with more detail than I've seen any of my other clients fill it

out."    The attorney also testified, "[w]e went over why he chose

those five kids.    He believed the other three were already

successful."    The attorney noted that Sonia objected at the

appointment, saying she "didn't want him to make the plan that

way" and that Gia "would be upset."    But, Decedent responded

that "it's his money, so he doesn't care."     The probate court

found the attorney's testimony "remarkable and credible."

FOF 8.

            Again, credibility determinations are the province of

the probate court and will not be disturbed on appeal.      See

Tamashiro, 97 Hawai‘i at 92, 34 P.3d at 22.     Based on the record

before this court, the probate court did not err in determining

                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


that Objectors failed to establish by clear and convincing

evidence that Decedent intended the Note to constitute a

revocation under HRS § 560:2-503.

          (c) Finally, HRS § 560:2-507 sets forth the

requirements for revoking a will:

          (a) A will or any part thereof is revoked by:

                (1) Executing a subsequent will that revokes the
                    previous will or part expressly or by
                    inconsistency; or

                (2) Performing a revocatory act on the will, if the
                    testator performed the act with the intent and
                    for the purpose of revoking the will or part or
                    if another individual performed the act in the
                    testator's conscious presence and by the
                    testator's direction. For purposes of this
                    paragraph, "revocatory act on the will" includes
                    burning, tearing, canceling, obliterating, or
                    destroying the will or any part of it. A
                    burning, tearing, or canceling is a "revocatory
                    act on the will", whether or not the burn, tear,
                    or cancellation touched any of the words on the
                    will.

                (b) If a subsequent will does not expressly revoke a
          previous will, the execution of the subsequent will wholly
          revokes the previous will by inconsistency if the testator
          intended the subsequent will to replace rather than
          supplement the previous will.

                (c) The testator is presumed to have intended a
          subsequent will to replace rather than supplement a
          previous will if the subsequent will makes a complete
          disposition of the testator's estate. If this presumption
          arises and is not rebutted by clear and convincing
          evidence, the previous will is revoked; only the subsequent
          will is operative on the testator's death.

                (d) The testator is presumed to have intended a
          subsequent will to supplement rather than replace a
          previous will if the subsequent will does not make a
          complete disposition of the testator's estate. If this
          presumption arises and is not rebutted by clear and




                                   12
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            convincing evidence, the subsequent will revokes the
            previous will only to the extent the subsequent will is
            inconsistent with the previous will; each will is fully
            operative on the testator's death to the extent they are
            not inconsistent.

HRS § 560:2-507.

            Subsections (a)(1) and (b)-(d) provide for revocation

by a subsequent will, but as discussed above, the Note was not a

will or holographic will.       As for subsection (a)(2), "[t]o

revoke a will by act, the testator must perform a revocatory act

on the will with the intent to revoke" like "burning, tearing,

canceling, obliterating, and destroying" the will.            Restatement

(Third) of Prop.: Wills & Donative Transfers § 4.1 (Am. Law

Inst. 1999).      "Cancellation encompasses acts such as crossing

out or marking through the will or part of it or writing words

on the will such as 'canceled' or 'null and void.'"            Id.     Here,

there was no evidence that Decedent performed a revocatory act

on the 2014 Will.      Thus, the probate court did not err in

determining that HRS § 560:2-507 did not apply.

            (3)    Although not included within a point of error,

Objectors challenge certain findings 2 and conclusions.            See

Hawai‘i Rules of Appellate Procedure Rule 28(b)(4)(C).



      2  Objectors challenge as "inaccurate" FOF 22, 25, 26, 28, 30, and
31, which stated as follows:

            22. Other than the signature, date, and location of
            [Decedent] on the Note, no party submitted any evidence
            that [Decedent] actually wrote the Note, understood its

                                                       (continued . . .)

                                      13
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            For FOF 22, to show error, Objectors primarily rely on

Nida's "let the State decide" testimony, which the probate court

found not credible.      Because we will not disturb the probate

court's credibility finding, Nida's "let the State decide"

testimony does not establish that the probate court erred in

rendering FOF 22.



(. . . continued)

            contents and meaning; or that he expressly intended this
            Note serve as a holographic will or a revocation in his
            estate plan.

            . . . .

            25. The written and notarized statement conflicts in
            several critical aspects with the testimony of Nida and
            Rustum offered in court.

            26. The Court finds that Nida's testimony that [Decedent]
            explained to her that the Note meant to "let the state
            decide" is not credible. This testimony is inconsistent
            with this Court's finding that [Decedent] had been very
            careful and prudent with his financial planning. The Court
            further finds that the credible evidence of Mr. Ing shows
            that [Decedent] would not defer to "let the state decide,"
            especially after he employed an attorney to plan his
            estate.

            . . . .

            28. The Court finds that there is no credible evidence from
            any witness to support the contention that the Note is a
            holographic will.

            . . . .

            30. The Court finds based upon all the evidence including
            the credibility and demeanor of all witnesses that
            [Decedent] did not intend to revoke his Will.

            31. The Court finds that the Will offered for probate has
            not been revoked.

(Formatting altered.)



                                     14
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           For FOF 25, Objectors take issue with the word

"critical" in: "[t]he written and notarized statement conflicts

in several critical aspects with the testimony of Nida and

Rustum offered in Court."      In the notarized December 12, 2015

"Attestation letter," Nida stated that Decedent asked her to

look for the paper "I signed[.]"           She testified, however, that

she "saw him sign it."      Whether Nida witnessed Decedent sign the

Note is a critical aspect of her testimony because it goes to

providing direct proof of one element of a holographic will,

i.e., that the signature on the Note was Decedent's handwriting.

See HRS § 560:2-502(b).      Despite later efforts to rehabilitate

her testimony, there was a conflict between her in-court

testimony and her December 12, 2015 statement.

           For FOF 26, 28, and 30, the probate court relies on

credibility determinations, which this court will not disturb.

See Tamashiro, 97 Hawai‘i at 92, 34 P.3d at 22.          And for FOF 31,

as discussed above, the probate court did not err in finding

that "the Will offered for probate has not been revoked."

           Objectors also argue that COL 6-10 3 were wrong, and

address these conclusions in the context of their argument


     3   COL 6-10 state as follows:

           6. A holographic will requires the signature and material
           portions of the document to be in the testator's
           handwriting. HRS § 560:2-502(b). The [c]ourt concludes as

                                                      (. . . continued)

                                      15
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


stating, "Rather than repeat the argument above, that the court

fully erred in its decision on the revocation note, [Objectors]

incorporate that argument by reference . . . ."           We address

these conclusions in a similar manner and, reiterate that the




(. . . continued)

            a matter of law that the Note fails to qualify as a
            holographic will because the Objectors failed to prove that
            [Decedent] wrote the material portion of the Note in his
            own handwriting, and the [c]ourt cannot make such an
            independent finding in the absence of evidence.

            7. The [c]ourt also concludes as a matter of law that the
            Note also fails to qualify as a writing intended as a will
            pursuant to HRS §560:2-503 because the statute requires
            establishing by clear and convincing evidence that the
            [D]ecedent intended the writing to constitute his [W]ill, a
            partial or complete revocation of his Will, or a partial or
            complete revival of a formerly revoked will. The [c]ourt
            concludes as a matter of law that the Objectors failed to
            establish by clear and convincing evidence that [Decedent]
            intended to replace or revoke his carefully planned and
            executed Will with the Note executed on his hospital bed.

            8. Finally, a will or any part therefore may be revoked by
            either (1) executing a subsequent will that revokes the
            previous will or part expressly or by inconsistency, or
            (2) performing a revocatory act on the will with the intent
            and for the purpose of revoking the will or a part thereof.
            HRS [§ ]560:2-507(a).

            9. The [c]ourt concludes as a matter of law that because
            the Objectors have failed to meet their burden of proof the
            Note cannot be accepted as a later will. Nor did Objectors
            offer any credible evidence indicating . . . [Decedent] had
            performed a revocatory act on the Will. The Note is not a
            revocation of [Decedent's] Will.

            10. The [c]ourt concludes as a matter of law that the
            Objectors have not met their burden by establishing prima
            facie proof that [Decedent] wrote those portions of the
            [N]ote that might constitute substantive changes to his
            estate plan.

(Formatting altered.) We note that the COL challenged in Objectors'
brief are misnumbered.

                                     16
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


probate court did not err in determining the Note did not revoke

Decedent's 2014 Will.

          For the above reasons, we affirm the orders and

judgments from which Objectors appeal.

          DATED:   Honolulu, Hawai‘i, December 16, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Robert E. Chapman,
Reginald K.T. Yee, and                /s/ Clyde J. Wadsworth
Mary Martin,                          Associate Judge
(Clay Chapman Iwamura Pulice
& Nervell),                           /s/ Sonja M.P. McCullen
for Petitioners-Appellants.           Associate Judge

Deborah K. Wright,
Keith D. Kirschbraun, and
Douglas R. Wright
(Wright & Kirschbraun)
For Petitioner-Appellee
Sonia B. Taimanao.

Lisa Strandtman,
Jason M. Tani, and
Bryan M. Harada,
(Rush Moore),
for Beneficiary-Appellee
Jocelyn B. Untalan.




                                 17